UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6252


SHAIDON BLAKE,

                    Plaintiff - Appellant,

             v.

BRIAN FISH, States Attorney Office; DERRELL MERRICK; ANTHONY FATA;
BALTIMORE CITY POLICE DEPT.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-00137-PWG)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Shaidon Blake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaidon Blake filed a complaint in which he alleged errors in his state court

conviction and sought both immediate release from custody and monetary damages. The

district court construed the complaint as seeking relief under 42 U.S.C. § 1983 (2012)

and as a 28 U.S.C. § 2254 (2012) petition. As to the § 1983 claims, the court denied

relief because the claims were barred by Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). We have reviewed the record and find no reversible error. Accordingly, we

affirm the dismissal of the complaint to the extent it asserted § 1983 claims for the

reasons stated by the district court. Blake v. Fish, No. 8:18-cv-00137-PWG (D. Md., Feb.

15, 2018).

       To the extent the complaint asserted claims cognizable under § 2254, the district

court dismissed it as a successive petition. The court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.            See 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

                                             2
reviewed the record and conclude that Blake has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the appeal in part.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                   DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                             3